Oliver, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above-named appeal for reappraisement is seamless steel casing exported from Italy and imported into the United States after February 27, 1958 and that the merchandise is not on the final list of articles from which the operation of the Customs Simplification Act of 1956 is withheld (T.D. 54521).
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were [sic] the invoice unit price less than [sic] amounts shown on the invoices for inland and ocean freight.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended, and hold that such statu*297tory value therefor is the invoice unit price, less the amounts shown on the invoice for inland and ocean freight.
Judgment will be rendered accordingly.